 

Exhibit 10.1

 



EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into, effective
as of July 17, 2019 (the “Effective Date”), by and between Pioneer Bank, a New
York-chartered stock savings bank (the “Bank”) and Thomas L. Amell
(“Executive”). Any reference to the “Company” shall mean Pioneer Bancorp, Inc.,
the newly-formed the stock holding company of the Bank, or any successor
thereto.

 

RECITALS

 

WHEREAS, the Bank desires to continue to employ the Executive in an executive
capacity in the conduct of its businesses, and the Executive desires to be so
employed on the terms contained herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.POSITION AND RESPONSIBILITIES.

 

(a)          Employment. During the term of this Agreement, Executive agrees to
serve as President and Chief Executive Officer of the Bank and the Company or
any successor executive position with the Bank and the Company that is agreed to
and consented by Executive (the “Executive Position”), and will perform the
duties and will have all powers associated with Executive Position as are
appropriate for a person in the position of the Executive Position, as well as
those as shall be assigned by the Board of Directors of the Bank (the “Board”).
As President and Chief Executive Officer, Executive will report directly to the
Board. During the period provided in this Agreement, Executive also agrees to
serve, if elected, as an officer, director or trustee of any subsidiary or
affiliate of the Bank and in such capacity carry out such duties and
responsibilities reasonably appropriate to that office.

 

(b)          Responsibilities. During Executive’s employment hereunder,
Executive will be employed on a full-time basis and devote Executive’s full
business time and best efforts, business judgment, skill and knowledge to the
performance of Executive’s duties and responsibilities related to the Executive
Position. Except as otherwise provided in Section 1(c), Executive will not
engage in any other business activity during the term of this Agreement except
as may be approved by the Board.

 

(c)          Service on Other Boards and Committees. The Bank encourages
participation by Executive on community boards and committees and in activities
generally considered to be in the public interest, but the Board shall have the
right to approve or disapprove, in its sole discretion, Executive’s
participation on such boards and committees.

 

 

 

 

2.TERM.

 

(a)          Term and Annual Renewal. The term of this Agreement and the period
of Executive’s employment hereunder will begin as of the Effective Date and will
continue through December 31, 2021 (the “Term”). Commencing on January 1, 2020
and continuing on each January 1st thereafter (the “Renewal Date”), the Term
will extend automatically for one additional year, so that the Term will be
three (3) years from such Renewal Date, unless either the Bank or Executive by
written notice to the other given at least 30 days prior to such Renewal Date
notifies the other of its intent not to extend the same. In the event that
notice not to extend is given by either the Bank or the Executive, this
Agreement will terminate as of the last day of the then current Term. For
avoidance of doubt, any extension to the Term will become the “Term” for
purposes of this Agreement.

 

At least 30 days prior to the Renewal Date, the disinterested members of the
Board will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to take action regarding
non-renewal of the Agreement, and the results thereof will be included in the
minutes of the Board’s meeting.

 

(b)          Change in Control. Notwithstanding the foregoing, in the event the
Bank or the Company has entered into an agreement to effect a transaction that
would be considered a Change in Control as defined under Section 5 hereof, the
Term of this Agreement will be extended automatically so that it is scheduled to
expire no less than two (2) years beyond the effective date of the Change in
Control, subject to extensions as set forth above.

 

(c)          Continued Employment Following Expiration of Term. Nothing in this
Agreement will mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement.

 

3.COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)          Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, Executive shall receive
an annual base salary of $651,182 per year (“Base Salary”). Such Base Salary
will be payable in accordance with the customary payroll practices of the Bank.
During the term of this Agreement, the Board (or the Compensation Committee of
the Board (the “Committee”)) may increase, but not decrease, Executive’s Base
Salary. Any increase in Base Salary will become the “Base Salary” for purposes
of this Agreement.

 

(b)          Bonus and Incentive Compensation. Executive (1) is eligible to
participate in any bonus plan or arrangement of the Bank in which senior
management is eligible to participate, pursuant to which a bonus may be paid to
Executive in accordance with such plan or arrangement; and/or (2) may receive a
bonus, if any, on a discretionary basis, as determined by the Board or the
Committee.

 

(c)          Benefit Plans. Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites offered to employees and
officers of the Bank, on the same terms and conditions as such plans are
available to other employees and officers of the Bank. Without limiting the
generality of the foregoing provisions of this Section 3(c), Executive also will
be entitled to participate in any employee benefit plans including but not
limited to retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, or any other employee benefit plan or arrangement
made available by the Bank in the future to management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such plans and arrangements as applicable to other management employees.

 

 2 

 

 

(d)          Vacation. Executive will be entitled to paid vacation time each
year during the term of this Agreement measured on a calendar year basis, in
accordance with the Bank’s customary practices, as well as sick leave, holidays
and other paid absences in accordance with the Bank’s policies and procedures
for officers. Any unused paid time off during an annual period will be treated
in accordance with the Bank’s personnel policies as in effect from time to time.

 

(e)          Expense Reimbursements. The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing Executive’s obligations under this
Agreement, including, without limitation, fees for memberships in such
organizations as Executive and the Board mutually agree are necessary and
appropriate in connection with the performance of Executive’s duties under this
Agreement. All reimbursements shall be made as soon as practicable upon
substantiation of such expenses by Executive in accordance with the applicable
policies and procedures of the Bank.

 

4.TERMINATION AND TERMINATION PAY.

 

Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement will terminate under the
following circumstances:

 

(a)          Death. This Agreement and Executive’s employment with the Bank will
terminate upon Executive’s death, in which event the Bank’s sole obligation
shall be to pay or provide Executive’s estate or beneficiary any “Accrued
Obligations.”

 

For purposes of this Agreement, “Accrued Obligations” means the sum of : (i) any
Base Salary earned through the Executive’s Date of Termination, (ii) unpaid
expense reimbursements (subject to, and in accordance with, Section 3(e) of this
Agreement), (iii) unused paid time off that accrued through the Date of
Termination, (iv) any earned but unpaid short-term and long-term incentive
compensation for the year immediately preceding the year of termination and (v)
any vested benefits the Executive may have under any employee benefit plan of
the Bank through the Date of Termination, which vested benefits shall be paid
and/or provided in accordance with the terms of such employee benefit plans.
Unless otherwise provided by the applicable employee benefit plan, the Accrued
Obligations, if any, will be paid to Executive (or Executive’s estate or
beneficiary) within 30 days following Executive’s Date of Termination.

 

(b)          Disability. The Bank shall be entitled to terminate Executive’s
employment and this Agreement due to Executive’s Disability. If Executive’s
employment is terminated due to Executive’s Disability, the Bank’s sole
obligation under this Agreement shall be to pay or provide Executive any Accrued
Obligations. For purposes of this Agreement, “Disability” means that Executive
is deemed disabled for purposes of the Bank’s long-term disability plan or
policy that covers Executive or is determined to be disabled by the Social
Security Administration.

 

(c)          Termination for Cause. The Board may immediately terminate
Executive’s employment and this Agreement at any time for “Cause.” In the event
Executive’s employment is terminated for Cause, the Bank’s sole obligation will
be to pay or provide to Executive any Accrued Obligations. Termination for
“Cause” means termination because of, in the good faith determination of the
Board, Executive’s:

 

 3 

 

 

(i)          material act of dishonesty or fraud in performing Executive’s
duties on behalf of the Bank;

 

(ii)         willful misconduct that in the judgment of the Board will likely
cause economic damage to the Bank or injury to the business reputation of the
Bank;

 

(iii)        breach of fiduciary duty involving personal profit;

 

(iv)        intentional failure to perform stated duties under this Agreement
after written notice thereof from the Board;

 

(v)         willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or any violation of the policies
and procedures of the Bank as outlined in the Bank’s employee handbook, which
would result in termination of the Bank employees, as from time to time amended
and incorporated herein by reference; or

 

(vi)        material breach by Executive of any provision of this Agreement.

 

Any determination of Cause under this Agreement will be made by resolution
adopted by at least two-thirds vote of the disinterested members of the Board at
a meeting called and held for that purpose. Executive will be provided with
reasonable notice of such meeting and Executive will be given an opportunity to
be heard before such vote is taken by the disinterested members of the Board.

 

(d)          Resignation by Executive without Good Reason. Executive may resign
from employment during the term of this Agreement without Good Reason upon at
least 30 days prior written notice to the Board, provided, however, that the
Bank may accelerate the Date of Termination upon receipt of written notice of
Executive’s resignation. In the event Executive resigns without Good Reason, the
Bank’s sole obligation under this Agreement will be to pay or provide to
Executive any Accrued Obligations.

 

(e)          Termination Without Cause or With Good Reason.

 

(i)The Board may immediately terminate Executive’s employment at any time for a
reason other than Cause (a termination “Without Cause”), and Executive may, by
written notice to the Board, terminate this Agreement at any time within 90 days
following an event constituting “Good Reason,” as defined below (a termination
“With Good Reason”); provided, however, that the Bank will have 30 days to cure
the “Good Reason” condition, but the Bank may waive its right to cure. In the
event of termination as described under Section 4(e)(i) during the Term and
subject to the requirements of Section 4(e)(iii), the Bank will pay or provide
Executive with the following:

 

 4 

 

 

 

(A)         any Accrued Obligations;

 

(B)         a cash lump sum payment equal to the amount of Base Salary that
Executive would have earned had Executive remained employed for the greater of:
(1) the remaining Term; or (2) 12 months (the “Benefits Period”); and

 

(C)         non-taxable medical and dental insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for Executive immediately prior to Executive’s
termination under the same cost-sharing arrangements that apply for active
employees of the Bank as of Executive’s Date of Termination. Such continued
coverage will cease upon the earlier of: (1) the completion of the Benefit
Period; or (2) the date on which Executive becomes a full-time employee of
another employer, provided Executive is entitled to benefits that are
substantially similar to the health and welfare benefits provided by the Bank.
The period of continued health coverage required by Section 4980B(f) of the
Internal Revenue Code of 1986, as amended (the “Code”), will run concurrently
with the coverage period provided herein.

 

(ii)“Good Reason” exists if, without Executive’s express written consent, any of
the following occurs:

 

(A)a material reduction in Executive’s Base Salary;

 

(B)a material reduction in Executive’s authority, duties or responsibilities
from the position and attributes associated with the Executive Position;

 

(C)the Bank requiring Executive to be based at any office or location resulting
in an increase in Executive’s commute of 35 miles or more; or

 

(D)a material breach of this Agreement by the Bank.

 

(iii)Notwithstanding anything to the contrary in Section 4(e)(i), Executive will
not receive any payments or benefits under this Section 4(e) unless and until
Executive executes a release of claims (the “Release”) against the Bank and any
affiliate, and their officers, directors, successors and assigns, releasing said
persons from any and all claims, rights, demands, causes of action, suits,
arbitrations or grievances relating to the employment relationship, including
claims under the Age Discrimination in Employment Act, but not including claims
for benefits under tax-qualified plans or other benefit plans in which Executive
is vested, claims for benefits required by applicable law or claims with respect
to obligations set forth in this Agreement that survive the termination of this
Agreement. The Release must be executed and become irrevocable by the 60th day
following the Date of Termination, provided that if the 60-day period spans two
(2) calendar years, then, to the extent necessary to comply with Code Section
409A, the payments and benefits described in this Section 4(e) will be paid, or
commence, in the second calendar year.

 

 5 

 

 

(f)          Effect on Status as a Director. In the event of Executive’s
termination of employment under this Agreement for any reason, such termination
will also constitute Executive’s resignation as a director of the Bank or the
Company, or as a director or trustee of any subsidiary or affiliate thereof, to
the extent Executive is acting as a director or trustee of any of the
aforementioned entities.

 

(g)          Notice; Effective Date of Termination. Notice of Termination of
employment under this Agreement must be communicated by or to Executive or the
Bank, as applicable, in accordance with Section 17. “Date of Termination” as
referenced in this Agreement means Executive’s termination of employment
pursuant to this Agreement, which will be effective on the earliest of: (i)
immediately after the Bank gives notice to Executive of Executive’s termination
Without Cause, unless the parties agree to a later date, in which case,
termination will be effective as of such later date; (ii) immediately upon
approval by the Board of termination of Executive’s employment for Cause; (iii)
immediately upon Executive’s death or Disability; or (iv) 30 days after
Executive gives written notice to the Bank of Executive’s resignation from
employment (including With Good Reason), provided that the Bank may set an
earlier termination date at any time prior to the date of termination of
employment, in which case Executive’s resignation shall be effective as of such
date.

 

5.CHANGE IN CONTROL.

 

(a)          Change in Control Defined. For purposes of this Agreement, the term
“Change in Control” means: (i) a change in the ownership of the Corporation;
(ii) a change in the effective control of the Corporation; or (iii) a change in
the ownership of a substantial portion of the assets of the Corporation as
defined in accordance with Code Section 409A. For purposes of this Section 5(a),
the term “Corporation” is defined to include the Bank, the Company or any of
their successors, as applicable.

 

(i)A change in the ownership of a Corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Corporation
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
such Corporation.

 

 6 

 

 

(ii)A change in the effective control of the Corporation occurs on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Corporation possessing 30 percent
or more of the total voting power of the stock of the Corporation, or (B) a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election, provided
that this subsection “(B)” is inapplicable where a majority stockholder of the
Corporation is another corporation.

 

(iii)A change in a substantial portion of the Corporation’s assets occurs on the
date that any one person or more than one person acting as a group (as defined
in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of (A) all of the assets of the Corporation, or (B) the value of the
assets being disposed of, either of which is determined without regard to any
liabilities associated with such assets. For all purposes hereunder, the
definition of Change in Control shall be construed to be consistent with the
requirements of Treasury Regulation 1.409A-3(i)(5), except to the extent that
such regulations are superseded by subsequent guidance.

 

Notwithstanding anything herein to the contrary, a Change in Control will not be
deemed to have occurred for purposes of this Agreement in connection with the
Bank’s mutual holding company reorganization and/or minority stock offering of
the Company. Similarly, a Change in Control for purposes of this Agreement will
not be deemed to have occurred in the event of a second-step conversion of the
Bank’s mutual holding company from mutual-to-stock form and/or contemporaneous
stock offering of a newly-formed stock holding company.

 

(b)          Change in Control Benefits. Upon the termination of Executive’s
employment by the Bank (or any successor) Without Cause or by Executive With
Good Reason during the Term on or after the effective time of a Change in
Control, the Bank (or any successor) will pay or provide Executive, or
Executive’s estate in the event of Executive’s subsequent death, with the
following:

 

(i)any Accrued Obligations;

 

(ii)a cash lump sum payment (the “Change in Control Severance”) in an amount
equal to three (3) times the sum of Executive’s: (A) Base Salary (or Executive’s
Base Salary in effect immediately prior to the Change in Control, if higher);
and (B) the highest annual cash bonus earned by Executive for the three (3) most
recently completed annual performance periods prior to the Change Control. The
Change in Control Severance is payable within 30 days following Executive’s Date
of Termination; and

 

 7 

 

 

(iii)life insurance coverage and non-taxable medical and dental insurance
coverage substantially comparable to the coverage maintained by the Bank for
Executive immediately prior to the Date of Termination at no cost to Executive.
Such continued coverage will cease upon the earlier of: (A) the date which is 36
months following from Executive’s Date of Termination; or (B) the date on which
Executive becomes a full-time employee of another employer, provided Executive
is entitled to benefits that are substantially similar to the health and welfare
benefits provided by the Bank. The period of continued health coverage required
by Section 4980B(f) of the Code shall not run concurrently with the coverage
period provided herein.

 

Notwithstanding the foregoing, the payments and benefits provided in this
Section 5(b) will be payable to Executive in lieu of any payments or benefits
that are payable under Section 4(e).

 

6.COVENANTS OF EXECUTIVE.

 

(a)          Non-Solicitation/Non-Compete. Executive hereby covenants and agrees
that during the “Restricted Period,” Executive shall not, without the written
consent of the Bank, either directly or indirectly:

 

(i)solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his or her employment with the Bank
and/or accept employment with another employer; or

 

(ii)become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank or any of their direct
or indirect subsidiaries or affiliates within the New York State counties of
Albany, Greene, Rensselaer, Saratoga, Schenectady and Warren or in any other
county where the Bank has one or more offices or branches; or

 

(iii)solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank to
terminate an existing business or commercial relationship with the Bank.

 

The restrictions contained in this Section 6(a) shall not apply in the event of
Executive’s termination of employment on or after the effective time of a Change
in Control.

 

For purposes of this Section 6(a), the “Restricted Period” will be: (i) at all
times during Executive’s period of employment with the Bank; and (ii) except as
provided above, during the period beginning on Executive’s Date of Termination
and ending on the one-year anniversary of the Date of Termination.

 

 8 

 

 

(b)          Confidentiality. Executive recognizes and acknowledges that
Executive has been and will be the recipient of confidential and proprietary
business information concerning the Bank, including without limitation, past,
present, planned or considered business activities of the Bank, and Executive
acknowledges and agrees that Executive will not, during or after the term of
Executive’s employment, disclose such confidential and proprietary information
for any purposes whatsoever, except as may be expressly permitted in writing
signed by the Bank, or as may be required by regulatory inquiry, law or court
order.

 

(c)          Information/Cooperation. Executive will, upon reasonable notice,
furnish such information and assistance to the Bank as may be reasonably
required by the Bank, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Bank or any other
subsidiaries or affiliates.

 

(d)          Reliance. Except as otherwise provided, all payments and benefits
to Executive under this Agreement will be subject to Executive’s compliance with
this Section 6, to the extent applicable. The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive’s breach of this Section 6, agree that, in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from Executive.

 

7.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Bank (or any successor of the Bank).

 

8.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive under another plan,
program or agreement (other than an employment agreement) between the Bank and
Executive.

 

9.NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)          Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

 9 

 

 

(b)          The Bank’s obligations under this Agreement will be binding on any
and all successors or assigns, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Bank, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

 

10.MODIFICATION AND WAIVER.

 

(a)          This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)          No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

11.Applicable law.

 

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:

 

(a)          The Bank may terminate Executive’s employment at any time, but any
termination by the Bank other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits under
this Agreement for any period after Executive’s termination for Cause, other
than the Accrued Obligations.

 

(b)          In no event shall the Bank (nor any affiliate) be obligated to make
any payment pursuant to this Agreement that is prohibited by Section 18(k) of
the Federal Deposit Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12
C.F.R. Part 359, or any other applicable law.

 

(c)          Notwithstanding anything in this Agreement to the contrary, to the
extent that a payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon the Executive’s termination
of employment, then such payments or benefits will be payable only upon the
Executive’s “Separation from Service.” For purposes of this Agreement, a
“Separation from Service” will have occurred if the Bank and Executive
reasonably anticipate that either no further services will be performed by
Executive after the Date of Termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
50 percent of the average level of bona fide services in the 36 months
immediately preceding the termination. For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).

 

 10 

 

 

(d)          Notwithstanding the foregoing, if Executive is a “Specified
Employee” (i.e., a “key employee” of a publicly traded company within the
meaning of Section 409A of the Code and the final regulations issued thereunder)
and any payment under this Agreement is triggered due to Executive’s Separation
from Service, then solely to the extent necessary to avoid penalties under
Section 409A of the Code, no payment shall be made during the first six (6)
months following Executive’s Separation from Service. Rather, any payment which
would otherwise be paid to Executive during such period shall be accumulated and
paid to Executive in a lump sum on the first day of the seventh month following
such Separation from Service. All subsequent payments shall be paid in the
manner specified in this Agreement.

 

(e)          If the Bank cannot provide Executive or Executive’s dependents any
continued health insurance or other welfare benefits as required by this
Agreement because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank will pay
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such benefits or the value of the remaining benefits at the time of such
determination. Such cash payment will be made in a lump sum within 30 days after
the later of Executive’s Date of Termination or the effective date of the rules
or regulations prohibiting such benefits or subjecting the Bank to penalties.
Notwithstanding the foregoing, if such cash payment would violate the
requirements of Treasury Regulation Section 1.409A-3(j), the Executive’s cash
payment in lieu of the continued health insurance or welfare benefits as
required by this Agreement will be payable at the same time the related premium
payments would have been paid by the Bank and for the duration of the applicable
coverage period.

 

(f)          To the extent not specifically provided in this Agreement, any
compensation or reimbursements payable to Executive shall be paid or provided no
later than two and one-half (2.5) months after the calendar year in which such
compensation is no longer subject to a substantial risk of forfeiture within the
meaning of Treasury Regulation Section 1.409A-1(d).

 

(g)          Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes Treasury Regulation Section 1.409A-2(b)(2).

 

(h)          Notwithstanding anything in this Agreement to the contrary,
Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”) about a possible securities law violation
without approval of the Bank (or any affiliate). Executive further understands
that this Agreement does not limit Executive’s ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Bank (or any affiliate) related to the
possible securities law violation. This Agreement does not limit Executive’s
right to receive any resulting monetary award for information provided to any
Government Agency.

 

12.SEVERABILITY.

 

If any provision of this Agreement is determined to be void or unenforceable,
then the remaining provisions of this Agreement will remain in full force and
effect.

 

 11 

 

 

13.GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York, but only
to the extent not superseded by federal law.

 

14.ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted within 50 miles of
Albany, New York, in accordance with the Commercial Rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  The above notwithstanding,
the Bank may seek injunctive relief in a court of competent jurisdiction in New
York to restrain any breach or threatened breach of any provision of this
Agreement, without prejudice to any other rights or remedies that may otherwise
be available to the Bank.

 

15.INDEMNIFICATION.

 

The Bank will provide Executive (including Executive’s heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and will indemnify Executive (and
Executive’s heirs, executors and administrators) in accordance with the charter
and bylaws of the Bank and to the fullest extent permitted under applicable law
against all expenses and liabilities reasonably incurred by Executive in
connection with or arising out of any action, suit or proceeding in which
Executive may be involved by reason of having been a trustee, director or
officer of the Bank or any subsidiary or affiliate of the Bank.

 

16.TAX Withholding.

 

The Bank may withhold from any amounts payable to Executive hereunder all
federal, state, local or other taxes that the Bank may reasonably determine are
required to be withheld pursuant to any applicable law or regulation (it being
understood that Executive is responsible for payment of all taxes in respect of
the payments and benefits provided herein).

 

17.Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below or if sent by facsimile or email, on the date it is actually
received.

 

To the Bank: Pioneer Bank   652 Albany-Shaker Road   Albany, New York 12211  
Attention: Corporate Secretary     To Executive: Most recent address on file
with the Bank

 

[Signature Page Follows]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  PIONEER BANK       By:    /s/ Frank C. Sarratori   Name: Frank C. Sarratori  
Title:  Secretary       EXECUTIVE       /s/ Thomas L. Amell   Thomas L. Amell



 

 13 

 

 

